DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 and 06/08/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2017/0213846).
Regarding independent claim 1, Lee teaches a semiconductor storage device (Figs. 1A-3C; para. 0025-0081) comprising: 
a stacked body in which a conductive layer (CP) and an insulating layer (ILD) are stacked alternately in a first direction (Figs. 1A, 1B; para. 0026); 
a plurality of columnar bodies (CPL) that extend in the first direction inside the stacked body (Figs. 1A, 1B; para. 0031) and each include a semiconductor body (para. 0040-0041); 
a plurality of charge (data) storage films (ML) that are disposed between at least one of a plurality of the conductive layers and each of a plurality of the semiconductor bodies (Figs. 1A, 1B; para. 0013-0044 – charge storage and data storage films are the same thing); 
a plurality of bit lines (BL) that extend above the stacked body in a second direction intersecting the first direction (Fig. 2; para. 0052); 
an interlayer insulating layer (UIL) that is between the stacked body and the plurality of bit lines (Figs. 3A-3C; para. 0067); and 
a plurality of contacts (LCT, CTL) each of which penetrates the interlayer insulating layer and is electrically connected to one of the plurality of bit lines (Figs. 3A-3C; para. 0064), 
wherein the plurality of contacts have a first contact that is connected to one of the plurality of semiconductor bodies and a second contact that is connected to two of the plurality of semiconductor bodies (refer to Figs. 3A-3C).
Re claim 2, Lee teaches wherein, in a plan view taken in the first direction, a width of the second contact in the second direction is greater than a width of the first contact in the second direction (refer to Figs. 2, 3A-3C).
Re claim 3, Lee teaches wherein the second contact has a long axis and a short axis in a plan view taken in the first direction, and wherein, in a plan view taken in the first direction, a width of the second contact in along axis direction is greater than a width of the first contact in the long axis direction (refer to Figs. 2, 3A-3C).
Re claim 4, Lee teaches wherein there are a plurality of the second contacts, wherein each of the second contacts has a long axis and a short axis in a plan view taken in the first direction, and wherein long axis directions of the respective second contacts are inclined at an equal inclination angle with respect to the second direction (Fig. 2).
Re claim 5, Lee teaches wherein, the stacked body further has a first divider (SI1) that separates some of the plurality of conductive layers in the second direction and extends in a third direction intersecting the first direction and the second direction (Figs. 1A, 1B; para. 0027-0028), and wherein the first divider is disposed between two semiconductor bodies connected to the same second contact (Figs. 2, 3A-3C).
Re claim 6, Lee teaches wherein each of the two semiconductor bodies connected to the same second contact is in contact with the first divider (Figs. 3B, 3C).
Re claim 10, Lee teaches wherein the second contacts each have a portion disposed between two adjacent semiconductor bodies connected to the second contacts (refer to Figs. 2, 3A-3C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2017/0213846) in view of Lee_2 et al. (US Pub. 2017/0345494).
Re claim 7, Lee teaches a plurality of second dividers (SI2) that extend in the third direction and separate all of the plurality of conductive layers in the second direction (Figs. 1A, 1B; para. 0027-0028).
Lee teaches only one first divider disposed between adjacent second dividers instead of an even number (Figs. 1A, 1B, 2).
Lee_2 teaches a similar device wherein there may be a one (Fig. 2A) or two (Fig. 11A) first dividers (133; para. 0071) disposed between adjacent second dividers (131; para. 0067) among the plurality of second dividers.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee as taught by Lee_2 such that an even number of the first dividers were disposed between adjacent second dividers among the plurality of second dividers of Lee to arrive at the claimed invention for the purpose of; for example, providing more memory per cell block. Furthermore, both single and double (even) first dividers are known in the art and choosing one over the other would have been an obvious matter of engineering choice.
Re claim 9, Lee teaches wherein the second contact is connected to one of the plurality of bit lines via a via (CT2)
wherein the second contact has a long axis and a short axis in a plan view taken in the first direction (Fig. 2), 
wherein the second contact has a first region and a second region partitioned by a center line passing through a geometric center of the second contact and extending in a short axis direction (Fig. 2).
Lee teaches wherein, in two second contacts adjacent in the second direction, one of the second contacts has the via disposed in the first region and the other one of the second contacts also has the via disposed in the first region, instead of the second region, as claimed.
Lee_2 teaches a similar device (Fig. 11A) wherein adjacent contacts may be mirror images of each other (para. 0133).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee such that adjacent contacts had mirror image symmetry as taught by Lee_2 to arrive at the claimed limitation of “in two second contacts adjacent in the second direction, one of the second contacts has the via disposed in the first region and the other one of the second contacts has the via disposed in the second region”; for the purpose of providing mirror image symmetry which can be helpful to; for example, have even processing across the wafer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2017/0213846) in view of Lee_2 et al. (US Pub. 2017/0345494) and further in view of Fujii et al. (US Pub. 2019/0296040).
Re claim 8, Lee in view of Lee_2 does not explicitly teach wherein the number of first contacts connected to the semiconductor bodies that are disposed between adjacent first divider and second divider is greater than the number of first contacts connected to the semiconductor bodies that are disposed between two adjacent first dividers -- this would depend on the layout of the columnar bodies/memory pillars and the first dividers/shallow slits and the second dividers/slits.
Fujii teaches a similar device and further teaches that memory pillar layout as well as arrangement of first dividers (SHE) and second dividers (SLE) is variable (para. 0122).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the layout to arrive at the claimed invention because, absent evidence that the claimed particular arrangement is critical, these limitations amount to an obvious duplication of parts (MPEP 2144.04, VI, B) and/or rearrangement of parts (MPEP 2144.04, VI, C) – that is the claimed arrangement would be an obvious matter of engineering choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816